Citation Nr: 1628428	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  02-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to August 13, 2008 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran is represented by:  Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from April 1977 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted a TDIU and assigned an effective date of November 15, 2010.  

This matter has a complicated procedural history.  In May 2005, the Veteran filed a claim for an increased rating for the service-connected low back disability.  During the pendency of the appeal, in an August 2008 statement from the Veteran and a November 2010 statement from the representative, it was indicated that the Veteran was no longer employed due to the service-connected disabilities.  In April 2011, the Board, pursuant to the U.S. Court of Appeals for Veterans Claims (Court) decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), took jurisdiction over the issue of entitlement to TDIU and remanded the issue for development, as a claim for TDIU is part of a claim for increased rating.  

In November 2011, the RO granted entitlement to TDIU, and assigned the effective date November 15, 2010, the date of correspondence from the representative raising a claim for TDIU.  The Veteran timely appealed the effective date, and in an August 2013 decision, the Board granted an effective date of March 19, 2009, the date of a VA examination opining the Veteran is unemployable due to the service-connected disabilities.  The Veteran appealed the August 2013 Board decision to the Court, and in a November 2014 decision, the Court held that the Board did not provide an adequate statement of reasons and bases, so remanded the issue of an earlier effective date for TDIU.  

In June 2015, the Board again adjudicated the issue of an earlier effective date for the grant of TDIU, and granted an effective date of August 13, 2008, the date of correspondence from the Veteran that he could no longer work.  The Veteran, again, appealed that decision to the Court, and in a February 2016 order granting a Joint Motion for Remand, the Court held that the Board again did not provide an adequate statement of reasons and bases as to why the Veteran was not entitled to an earlier effective date prior to August 13, 2008.  This matter has now returned to the Board for adjudication.  


FINDINGS OF FACT

1.  In May 2005, the Veteran filed a claim for an increased rating for the service-connected low back strain. 

2.  The Veteran stopped working on April 10, 2007.  

3.  From April 10, 2007, the service-connected disabilities prevent the Veteran from maintaining substantial gainful employment.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of April 10, 2007, but no earlier, for the grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.340, 3.341, 3.400, 4.15, 4.16, 4.18, 4.19 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Veteran, through the representative in the June 6, 2016 informal hearing presentation, expressly limited the appeal for an earlier effective date for the grant of TDIU to April 10, 2007, the date the Veteran stopped working.  As the Board is granting an effective date of April 10, 2007, this decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Entitlement to an Earlier Effective Date for TDIU 

As discussed above, in Rice, 22 Vet. App. 447, the Court held that a claim for a TDIU is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  

TDIU is granted when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 	 §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A threshold requirement for eligibility for TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 	 38 C.F.R. § 4.16(a).  

In this case, from April 10, 2007 to November 15, 2010, the Veteran was in receipt of a combined 60 percent disability rating for the service-connected headaches, low back strain, and left knee disabilities, which all stemmed from a single May 1979 motor vehicle accident, and from November 15, 2010, the Veteran is in receipt of a combined 70 percent rating, with the low back strain being rated at 40 percent; therefore, the Board finds that the service-connected disabilities have met the combined rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) for the entire rating period.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 		 § 4.17(a) (2015).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).   

The Veteran generally contends that the service-connected disabilities prevented him from maintaining substantial gainful employment since April 10, 2007.  In an August 2008 correspondence, the Veteran wrote that he is unable to work due to the service-connected disabilities.  On the May 2011 Application for Increased Compensation Based on Unemployability, the Veteran wrote that he stopped working on April 10, 2007 due to the service-connected back, left knee, and headache disabilities, and due to the nonservice-connected left ankle disability.  The Veteran reported receiving some college education, last worked as a security guard, and had previously worked as a dispatcher and clerk at a VA Medical Center.  

In March 2009, the Veteran was afforded VA examinations to help assess the severity of the service-connected disabilities.  At that time, regarding the low back disability, the Veteran reported pain, fatigue, decreased motion, stiffness, weakness, and muscle spasms, with pain radiating to the lower left extremity, and forward flexion was limited to 40 degrees.  The VA examiner opined that the low back disability causes significant effects on the Veteran's usual occupation as the Veteran has problems with lifting, carrying, decreased strength in the lower extremities, and pain.  

Regarding the left knee disability, at the March 2009 VA examination, the Veteran reported giving way, pain, stiffness, weakness, and weekly flare-ups lasting for hours.  The VA examiner noted an antalgic gait, tenderness, weakness, guarding of movement, crepitation, and grinding, and flexion was limited to 90 degrees.  The VA examiner opined the left knee disability affects the Veteran's ability to work as the Veteran has problems lifting, carrying, decreased strength in the lower extremity, and pain.

In August 2011, the Veteran was afforded another VA examination to help assess the severity of the service-connected disabilities.  At that time, the VA examiner noted the Veteran is unable to work due to the pain in the back and left knee.  The VA examiner noted the left knee and low back disabilities affect the Veteran's ability to work by causing decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness, fatigue, pain, and decreased strength in the left lower extremity.  The VA examiner noted the Veteran cannot lift, walk far distances, bend, or turn, and the Veteran has very low endurance.  

In October 2011, the Veteran was afforded a VA examination to help assess the severity of the service-connected headaches due to traumatic brain injury.  At that time, the VA examiner noted that the headaches can be incapacitating for several hours.  The Veteran reported working a sedentary job with the VA Medical Center for 16 years, and left due to medical reasons.  The Veteran reported getting a position as a security guard, but left that job in April 2007 due to the service-connected disabilities.  The Veteran reported he has been unable to work since April 2007.  

After review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for entitlement to TDIU have been met from April 10, 2007.  While the Veteran indicated he stopped working in part because of the nonservice-connected left ankle disability, the evidence of record reflects that the service-connected low back, knee, and headache disabilities prevent substantial gainful employment.  The evidence of record reflects that from April 10, 2007, during the pendency of the May 2005 claim for an increased rating, the service-connected disabilities first prevented the Veteran from maintaining substantial gainful employment; therefore, the Board finds that the criteria for an effective date for the grant of TDIU were first met as of April 10, 2007.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  As the Veteran has not presented any contentions or evidence that he was not substantially gainfully employed prior to April 10, 2007, the April 10, 2007 is the earliest date that the Veteran became unemployed, there is no factual basis for an earlier effective date for TDIU, and this decision constitutes a full grant of the benefit sought.  


ORDER

An earlier effective date of April 10, 2007 for TDIU is granted. 



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


